Title: To Thomas Jefferson from Maupin, 4 July 1786
From: Maupin
To: Jefferson, Thomas



rue du pont aux choux, petit hotel de poitou a paris le 4 juillet 1786.
Monsieur

Il s’en faut bien que les hommes les plus renommés pour leur Science et leur Sagesse, soient toujours Sages: il me seroit facile de vous en citer de grands exemples, mais je me borne a faire part a Votre Excellence, et dans sa personne, aux Etats unis, de mes découvertes sur la vigne, les vins et les terres, c’est a dire sur les objets qui importent le plus a l’aisance des peuples et des nations.
J’aurois pu, Monsieur, ajouter mes principaux ecrits aux deux demi feuilles que j’ai l’honneur de vous adresser, mais j’ai pensé que je devois attendre que Votre Excellence m’eut fait l’honneur de me marquer Ses Sentimens, aux offres que je lui fais de lui donner sur toutes les parties que j’ai publiées, tous les eclaircissemens qu’elle croira necessaires, et qui dépendront de moi.
Tout ce que je demande a Votre Excellence, c’est qu’elle veuille bien lire les deux écrits que j’ai l’honneur de lui communiquer, et qu’au lieu de Se borner a ne voir que par les yeux des autres, elle veuille bien voir aussi par les Siens et examiner par elle même.
Cette pratique, Monsieur, pour etre la plus equitable, la plus judicieuse, et la plus prudente, peut bien n’etre pas la plus commune, mais elle est la seule par la quelle on puisse éviter d’etre trompé, et Votre Excellence est surement trop Sage pour la dédaigner dans une affaire ou il s’agit des interets les plus chers et les plus precieux des peuples et des Etats unis de l’Amerique.
J’ai l’honneur d’etre avec un profond respect Monsieur Votre tres humble et tres obeissant Serviteur,

Maupin

 